Title: To James Madison from the Right Reverend James Madison, 25 July 1795
From: Madison, James (Reverend)
To: Madison, James


Dear SirJuly 25. 1795 Wmsburg.
The enclosed Letter was delivered to me from the Post Office here, & as I often get Letters very differently directed, I opened it without Hesitation. Indeed I had read a Part of the Letter, & saw the general Tendency of it, before I perceived the Mistake; however, I can assure you, that no Secrets, if such they can be called, have leaked out, which have not my most hearty Concurrence. For surely, the Treaty must be considered by every disinterested American, not only as insidious, but as scarcely wearing even the Blush of that Equality & Reciprocity, without which, it were infinitely better to have no Treaty at all. Great Britain has seen & felt in what Part, she was most vulnerable by America, & she has artfully endeavoured to sheild herself under a Treaty, well accommodated indeed for her Purposes, but which, I sincerely hope, will be rejected by this Country. That it should have been acceeded to by ⅔ of the Senate, with the pitiful Condition annexed, is astonishing. But doth not the Event fully justify the Objections originally made, to the Organization of the Senate? Doth it not also shew, at least the History of this Business, that it would have been more wise & prudent, to have annexed to the Presidency, a responsible Council, unconnected with the State Officers? I am inclined to beleive, if we wish really to preserve Republicanism, that the sooner certain radical Defects in the fedl. Constitution be amended, the better.
Mr. Tazewell has promised me a View of your late Pamphlet. I am anxious to see it, as I anticipate much Satisfaction in the perusal. But a vast Feild is now opened to you, & I beleive all America looks up to yourself & our Friend Mr Jefferson. I hope he will feel, that there are Times, when Retirement becomes almost criminal.
I am sorry that I could not find an immediate Conveyance for your Letter. Richmond is the only Way, that I knew of. Mr. Tazewell & myself sometimes talk of paying you a Visit this Fall—but I fear we shall have too many Difficulties to surmount. I am, my dear Sir, with best Respects to Mrs. M. & your Father’s Family, Yr. Affe Friend
J Madison
